IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 43248

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 411
                                                )
       Plaintiff-Respondent,                    )   Filed: March 2, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MATTTHEW ALLEN WELCH,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                  and HUSKEY, Judge
                   ________________________________________________

PER CURIAM
       Matthew Allen Welch pled guilty to one count of trafficking in methamphetamine or
amphetamine, felony, Idaho Code § 37-2732(B)(4) and two counts of delivery of a controlled
substance, felony, Idaho Code § 37-2732(a). The district court imposed a unified fifteen-year
sentence, with five years determinate, for the trafficking in methamphetamine or amphetamine
and a unified fifteen-year sentence, with five years determinate, for each delivery of a controlled
substance charge. All sentences were imposed concurrently. Welch appeals, contending that his
sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Welch’s judgment of conviction and sentences are affirmed.




                                                   2